Citation Nr: 9926909	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for residuals of 
frostbite involving the feet.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from August 1942 
to November 1945.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).

The issues of entitlement to service connection for residuals 
of frostbite to the feet, and an increased rating for PTSD 
are addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for bilateral hearing loss was denied by an unappealed rating 
action dated in October 1982.

2.  Additional evidence received subsequent to the rating 
decision in October 1982 includes private medical records and 
hearing testimony 

3.  The additional evidence is so significant that it must be 
considered in order to fairly decide the merits of his claim.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Servie connection may be granted for a injury or disease 
incurred in or aggrvated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  
Service connection may be granted for a disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998).
In this case, the veteran first claimed service connection 
for bilateral hearing loss in September 1982.  

The evidence of record at the time of the October 1982 
decision may be briefly summarized.  The service medical 
records contain no complaint or finding pertai ning to 
hearing loss.

At a VA examination conducted in December 1946, the veteran 
did not complain of hearing loss; his hearing was not tested.  
A private medical report dated in June 1982 showed the 
presence of bilateral hearing loss.

In October 1982, the RO denied service connection for hearing 
loss. At that time the RO determined that there was no 
evidence of record to establish that a hearing disorder was 
incurred in or aggravated by military service.  The veteran 
was notified of that decision and of his appellate rights.  
He did not appeal that determination.  Accordingly, the 
October 1982 decision is final. 38 U.S.C.A. § 7105 (West 
1991).  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge V. West, 155 F.3d 1356 Fed. Cir. 1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether evidence is new 
and material, the credibility of the new evidence is, 
preliminary, to be presumed.  Justus v. Principi, 3 Vet.App. 
510 (1992).  However, the evidence must be competent in order 
for the presumption to attach.  LeShore v. Brown, 8 Vet.App. 
406, 409 (1995).  

The vidence received since the October 1982 decision includes 
private medical records and the veteran's testimony at a 
video hearing conducted before the Board in July 1999.  A 
private medical record dated in January 1998 notes that the 
veteran had worked at a steel plant and served in the 
military.  It was reported that the veteran had a 75 percent 
hearing loss in the right ear and a 73 percent hearing loss 
in the left ear.  The hearing loss was noted as 
sensorineural.  The audiologist stated that the pattern of 
hearing loss was consistent with presbycusis, noise exposure, 
and possibly some degree of inherited hearing loss.  The 
audiologist reported that working at the steel plant 
aggravated his hearing loss but it was probable that noise 
exposure in the military caused the hearing loss to be worse 
than it would have been.

Of record is  another staement from the audiologist, dated in 
August 1998, stated that the veteran provided a history of 
trauma to the ears and exposure to explosions while in the 
military.  The veteran stated that he was hit by a shell 
which blew off his helmet that resulted in ringing in his 
ears for several days.  He also stated that the bombing and 
shelling would result in temporary hearing loss lasting 
several days.  The audiologist noted that the veteran began 
working at a steel plant in 1946 and retired in 1982.  The 
audiologist concluded that the military service was most 
likely the main cause of this hearing loss. 

The veteran testified at his video hearing before the Board 
in July 1999, that he served in a field artillery unit while 
in the military and was exposed to repeated explosions while 
serving in combat.  See 38 U.S.C.A. § 1154 (West 1991).

The Board finds this evidence to be new and material as it 
contributes to a more complete picture of the circumstances 
surrounding the origin of the veteran's current bilateral 
hearing disability.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (evidence is presumed credible for the purpose of 
determining whether the case should be reopened.)  It is 
therefore so significant that it must be considered in order 
to fairly decide the merits of the claim.


ORDER

New and material has been submitted to reopen the veteran's 
claim of entitlement to service connection for a bilateral 
hearing loss.


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for hearing loss, and 
that the claim has accordingly been reopened.  In Elkins v. 
West, 12 Vet.App. 209 (1999), the Court held that in making a 
determination as to whether new and material evidence has 
been submitted to reopen a previously denied final decision, 
a three-step process is required.  It must first be 
determined whether new and material evidence has been 
submitted.  If new and material evidence has been submitted, 
then the Secretary must determine whether, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991). ).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. § 5107 
(West 1991) has been fulfilled

In this regard the Board finds that all claims in appellate 
staus are well grounded.  The record reflects that the 
veteran was involved in combat with the enemy and was 
stationed in the European theater.  He has submitted private 
medical evidence relating his hearing loss and frozen feet to 
his military service.  As such, the is of the opinion that VA 
examinatons would be of assistance in this case.  

The veteran testified that he experienced frostbite to his 
feet during combat while serving in the military.  A private 
medical report from J. V. Vanore, D.P.M., dated in December 
1998is to the effect that the veteran sustained permanent 
neuritic damage from frostbite.  During a VA psychiatric 
examination In January 1998, the examiner commented that 
further evaluation of the veteran's war related foot injuries 
(frostbite) appeared to be indicated  The diagnoses included 
frostbite related to exposure during combat during World War 
II.

A VA psychiatric examination was conducted in January 1998.  
A review of the examination report shows that a Global 
Assessment of Functioning Scale (GAF) score was not provided 
by the examiner pursuant to the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  The Board is of the 
opinion that a GAF score would be of assistance in evalution 
the veteran's claim. 

Accordingly, the case is remanded to the RO for the following 
actions:

1.  All pertinent VA and private medical 
treatment records subsequent to December 
1998, should be obtained and associated 
with the claims file. 

2. The RO should arrange for the veteran 
to be scheduled for an examination by a 
specialist in ear disorders to determine 
the nature, severity, and etiology of any 
hearing loss and tinnitus. In addition to 
an audiological examination, any other 
testing deemed necessary should be 
performed. The examiner should elicit a 
detailed history from the veteran of 
noise exposure during service and since 
his release from service.  Following the 
examination and in conjunction with a 
review of the claims folder, it is 
requested that the examiner render any 
opinion as to whether it is as least as 
likely as not that the hearing loss and 
tinnitus (if diagnosed) are related to 
the veteran's military service, to 
include in service acoustic trauma.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.  The examiner's 
attentionis directed to the statements 
from the veteran's private audiologist, 
R. Auerbach, dated in 1998. 

3.  The veteran should be afforded a VA 
examination an appropriate speciatis to 
determine the nature of any foot 
disorder, to include residuals of 
frostbite.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study; the examination report 
should reflect that such a review was 
made.  The examiner's attention is 
directed to the the findings of J. 
Vanore, D.P.M., dated in 1998.  The 
examiner is requested to provide an 
opinion as to whether it is as likely as 
not that any disabilties diagnosed 
involving the feet are rellated to the 
inservice cold exposure, to include 
during the Battle of the Bulge.  A 
complete rational for any opinion 
expressed should be included in the 
examination report.

4.  The veteran should be afforded a VA 
examination by a psychiatrist to 
determine the severity of the veteran's 
PTSD.  All pertinent symptomatology and 
findings should be reported in detail.  
The examiner is requested assign a GAF 
score and explain what the assigned score 
means.  The claims file and a copy of 
this Remand are to be furnished to the 
examiner prior to the examination.  The 
examination report should reflect that 
such a review was made.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

6.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2 
(1998).  "If the [examination] report 
does not contain sufficient detail it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."  Green, 1. Vet. App. at 124; 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); Ardison v. Brown, 6 Vet. App. 
405, 407 (1994).

7.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







